DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The abstract of the disclosure is changed to:
“A method and a system for modelling a human heart based on a plurality of emission tomography images representing concentrations of a tracer that has been injected at a specific time is presented. The method comprising: extracting time activity curves of a tracer that has been injected for a plurality of pixels and/or voxels; identifying first-pass peaks of the time activity curves corresponding to an arrival time of the injected tracer at the corresponding pixel/voxel; defining a model comprising at least two portions of the heart; and arranging the at least two portions in relation to each other by comparing the arrival times of the first-pass peaks. The method and model may be used to obtain an estimate of the volume of the left or right atrium of the human heart.”
EXAMINER’S COMMENT
Specification

In view of the amendment filed on 03/15/2021 and the present Examiner’s amendment, the Examiner withdraws Specification objections of the previous Office action.
Claim Objections
The modifications to the claims were received on 03/15/2021.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 03/15/2021, the Examiner withdraws claims objections to claim 5 of the previous Office action.
Claim Rejections - 35 USC § 112
The modifications to the claims were received on 03/15/2021.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 03/15/2021, the Examiner withdraws claim rejections under 35 USC § 112(b) to claims 1-13 of the previous Office action.
Claim Rejections - 35 USC § 101
The modifications to the claims were received on 03/15/2021.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 03/15/2021, the Examiner withdraws claim rejections under 35 USC § 101 to claim 11 of the previous Office action.
Allowable Subject Matter
Claims 1-24 are allowed.
claims 1-24 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, estimating the volume of an atrium (left (LA) or right (RA)) based on a plurality of emission tomography images comprising extracting time activity curves of an injected tracer for a plurality of pixels and/or voxels, isolating first-pass peaks of the time activity curves by detecting two or more successive frames tx to tx+n with the maximum downslope wherein x and n are both positive integers, extrapolate the maximal downslope using CPET(tx) and CPET(tx+n) in said successive frames using a fitting procedure and defining the first-pass peak as the activity of the original CPET(t) up to tx+n followed by fitting of the downslope starting from the frames with maximal downslope, extracting the centroid-time of said first-pass peak tmid and the area under the curve AUC using the center of mass and total area, respectively, thereby affording a three-dimensional image for both tmid and for AUC, defining a ventricle using images showing high ventricle-to-blood contrast, or late images of tracer retention, defining the ventricular cavity inside of the ventricular region, obtaining the cavity time-activity curve, extracting the first-pass peak, storing the resulting centroid, AUC and location of the ventricular cavity as tmid and AUC as tLV, tRV, AUCLV and AUCRV, using tmid and AUC images, defining a mask as all regions with AUC higher than two thirds of AUCLV, removing from said mask all regions either with: for LA volume estimation: tmid less than tLV minus half of the difference between tLV and tRV, or with tmid more than tLV plus the duration of two heartbeats, or regions located within the LV cavity, defining the center of gravity of the mask, removing all regions in said mask more than 1, times the median distance from this center of gravity, or eroding the resulting mask followed by a mid more than tLV minus half of the difference between tLV and tRV, or with tmid more than tRV plus the duration of two heartbeats, or regions located within the RV cavity, or regions depicting a vertical tube-like shape, by identifying the vertical slice with a significant, increase in area of the mask for the slice as compared to the slice directly above, using the total volume of the remaining mask as an estimate LA or RA volume, as the applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUAN A TORRES/Primary Examiner, Art Unit 2636